 

Exhibit 10.6

 

SECOND AMENDMENT TO Promissory note

 

THIS SECOND Amendment (THE “SECOND AMENDMENT”) DATED July 20, 2017, shall amend
the Promissory note (THE “NOTE”) dated AS OF september 24, 2014 and amended on
july 27, 2015 (“the first amendment”) AMONG NON-INVASIVE MONITORING SYSTEMS,
INC. (THE “MAKER”) AND JANE HSIAO (THE “PAYEE”) AS NOTED BELOW. THE NOTE, THE
FIRST AMENDMENT, AND THE SECOND AMENDMENT SHALL BE REFERRED TO AS THE AMENDED
NOTE.

 

RECITALS

 

WHEREAS, Maker and Payee (collectively, the “Parties”) are parties to the Note
which became effective on September 24, 2014;

 

WHEREAS, on July 27, 2015, the Parties amended the Note to extend the Maturity
Date from July 31, 2015 until July 31, 2017; and

 

WHEREAS, the Parties desire to amend the Note to extend the Maturity Date from
July 31, 2017 until July 31, 2018.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in the Note and this Second Amendment and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

 

AMENDMENT

 

1. Section 1 of the Note is hereby amended and restated in its entirety as
follows:

 

The principal amount of the loan evidenced hereby, together with any accrued and
unpaid interest, and any and all unpaid costs, fees and expenses accrued, shall
be due and payable on July 31, 2018 (the “Maturity Date”).

 

2. Governing Law. This Second Amendment shall be governed by the laws of the
State of Florida without regard to its conflict of laws rules or principles.

 

3. Amendments. Except as expressly amended hereby, the Note shall remain
unmodified and in full force and effect.

 

4. Entire Agreement. This Second Amendment and the Note constitute the entire
agreement of the Parties with respect to the subject matter hereof and supersede
all prior understandings and writings between the Parties relating thereto.

 

5. Interpretation. Any capitalized terms used in this Second Amendment but not
otherwise defined shall have the meaning provided in the Note.

 

   

 

 

6. Counterparts. This Second Amendment may be executed manually, electronically
in Adobe® PDF file format, or by facsimile by the Parties, in any number of
counterparts, each of which shall be considered one and the same amendment and
shall become effective when a counterpart hereof shall have been signed by each
of the Parties and delivered to the other Party.

 

IN WITNESS WHEREOF, Borrower has duly executed this Second Amendment to the Note
and Security Note as of the 20th day of July, 2017.

 

  NON-INVASIVE MONITORING SYSTEMS, INC.         By: /s/ James J. Martin   Name:
James J. Martin   Title: Chief Financial Officer

 

Agreed and Accepted:         By: /s/ Jane Hsiao   Name:

JANE HSIAO, Ph.D.



 

 

 - 2- 

 



 